Republic Mags: Order #3994.
Order confirmation

PR Republic Mags

Republic Mags

Dec 20, 2020, 23:30
Standard encryption (TLS).

Dear Matthew Greene!

Dec 20, 2020, 20:30
Grand total: $96.00

Shipping address Billing address

Matthew Greene Lily mele stc 81>

Syracuse
United State
New York
yalle
2175522783

Shipping method rt mi tile)

GOVERNMENT
EXHIBIT

10

PENGAD 600-631-6983

 
Sits lel iy

United States
New York New York
13206 Leys)

be FA it ho Yo)

Shipping method eS cel

Fulfilment status: CU ec Le

MAG AMEND2 AR15 30 Round
MOD2 BLK [Rebuild Kit Version]

Grand total: $96.00

 
